UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 25, 2013 TEXAS INDUSTRIES, INC. (Exact name of Registrant as specified in its charter) Delaware 1-4887 75-0832210 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 1341 West Mockingbird Lane Dallas, Texas (Address of principal executive offices) (Zip Code) Registrant’s Telephone Number, including area code:(972) 647-6700 Not Applicable (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.01 Completion of Acquisition or Disposition of Assets. Texas Industries, Inc. announced that on March 22, 2013, its subsidiaries exchanged their expanded shale and clay aggregates manufacturing business for the ready-mix concrete business in east Texas and southwest Arkansas of subsidiaries of Trinity Industries, Inc. and other consideration. Texas Industries transferred its expanded shale and clay manufacturing facilities in Streetman, Texas; Boulder, Colorado and Frazier Park, California; its DiamondPro® product line; and related assets and consideration in exchange for 42 ready-mix concrete plants stretching from Texarkana to Beaumont in east Texas and in southwestern Arkansas, two aggregate distribution facilities in Beaumont and Port Arthur, Texas, $8.5 million in cash and related assets and consideration. A press release announcing the transaction is attached as Exhibit 99.1 to this Report. Item 9.01 Financial Statements and Exhibits. (b) Pro Forma Financial Information The required pro forma financial information is contained in Exhibit 99.2 to this report. (d) Exhibits Press Release issued by Texas Industries, Inc. dated March 25, 2013. Unaudited Pro Forma Financial Information SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Texas Industries, Inc. By: /s/ Frederick G. Anderson Frederick G. Anderson Vice President – General Counsel Date:March 25, 2013
